Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 1 of 36 Page ID #:1
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 2 of 36 Page ID #:2



 1                                   ATTACHMENT A
 2

 3   The premises to be searched is:

 4        8442 OSWEGO ST., SUNLAND, CA 91040 (AMIRYAN’S RESIDENCE).

 5   AMIRYAN’S RESIDENCE is a single-story single-family residence with a

 6   tan stucco exterior and a dark grey roof with an attached garage with

 7   a brown door.   The exterior windows and garage have a brown stucco

 8   border.   The residence is located on the south side of OSWEGO ST.

 9   between Floralita Ave. and Oro Vista Ave.        The residence is

10   surrounded by a beige colored solid fence as tall as a man with brown

11   stakes, with access to the front yard through a brown wrought iron

12   pedestrian gate secured with a silver deadbolt.         There is a brown

13   mailbox in front of the pedestrian gate.        The numbers “8442” are

14   displayed in black on the curb in front of the residence, on the

15   beige colored wooden fence, and over the brown stucco border of the

16   garage.   There is a large tree with a camera in the front yard of the

17   residence and a motion detection light above the garage.          The

18   entrance to the residence appears to be two dark colored doors

19   between the garage and a bay of windows facing OSWEGO ST.          The

20   premises to be searched encompasses the entire lot, including

21   vehicles parked on it.

22

23

24

25

26

27

28
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 3 of 36 Page ID #:3



 1                                   ATTACHMENT B
 2   I.   ITEMS TO BE SEIZED
 3        1.   The items to be seized are evidence, contraband, fruits, or

 4   instrumentalities of violations of 18 U.S.C. §§ 1343, 1344, 1349,

 5   1028A and 1956 (Wire and Bank, Conspiracy, Aggravated Identity Theft,

 6   and Money Laundering) (the “SUBJECT OFFENSES”), namely:

 7             a.    Records, programs, and items referring or relating to

 8   AAA Painting & Flooring Inc., Hetchy Junction Inc., Magic Finishing

 9   LLC, ACBA Technologies Inc., European Cabinets Direct Import, the

10   telephone number 310-944-4401, the address 18350 Roscoe Boulevard,

11   Northridge, California, or Petro Kolot;

12             b.    Records, programs, and items referring or relating to

13   controlling or establishing purported businesses, or obtaining or

14   controlling business bank accounts, or creating business tax forms

15   including IRS Form 940 and 941 since 2018, as well as programs

16   capable of producing or altering such tax forms;

17             c.    Records, programs, and documents referring or relating

18   the Small Business Administration, CARES Act, or COVID-19 relief

19   programs for businesses such as the Paycheck Protection Program and

20   Economic Injury Disaster Loans, including loan applications,

21   supporting records and documents, and records and documents that

22   contradict or undercut any loan applications or requirements for

23   obtaining such relief;

24             d.    Records and documents referring or relating to the

25   Employment Development Department (“EDD”), disability claims,

26   purported documentation for disabilities, transfers to and

27   withdrawals from Bank of America debit cards, or government

28
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 4 of 36 Page ID #:4



 1   assistance of any form to persons other than the residents of 8442

 2   OSWEGO STREET, SUNLAND;

 3             e.    Credit and debit cards and accounts not in the names

 4   of the residents of 8442 OSWEGO STREET, SUNLAND, including related

 5   documents and records such as receipts or invoices;

 6             f.    Mail matter and shipping packages, opened or unopened,

 7   not addressed to or from 8442 OSWEGO STREET, SUNLAND;

 8             g.    Personal identifying information of individuals other

 9   than those residing at 8442 OSWEGO STREET, SUNLAND, including social

10   security numbers, other identifying numbers, dates of birth,

11   addresses and telephone numbers, credit, gift, debit card, or other

12   account information, PINs, credit reports, and bank or other

13   financial institution information, and records referring or relating

14   to such information;

15             h.    Records, programs, and items relating to the

16   counterfeiting or manipulation of documents and identifications, such

17   as the cutting-and-pasting of signatures, letterheads, watermarks,

18   and seals, including the altered or counterfeited information itself.

19             i.    Records relating to wealth and the movement of wealth

20   since 2016, such as tax returns and forms, crypto-currency accounts

21   and transfers, other digital wealth storage and transfer methods

22   including PayPal and Venmo, money orders, brokerage and financial

23   institution statements, wire transfers, currency exchanges, deposit

24   slips, cashier's checks, transactions involving prepaid cards, and/or

25   other financial documents related to depository bank accounts, lines

26   of credit, credit card accounts, real estate mortgage initial

27   purchase loans or loan refinances, residential property leases,

28   escrow accounts, the purchase, sale, or leasing of automobiles or

                                          2
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 5 of 36 Page ID #:5



 1   real estate, or auto loans, and investments, or showing or referring

 2   to purchases or transactions for more than $1,000;

 3                j.   Records or items containing indicia of occupancy,

 4   residency or ownership of any location or vehicle being searched,

 5   such as keys, rental agreements, leases, utility bills, identity

 6   documents, cancelled mail, and surveillance video;

 7                k.   Currency, money orders, and casino chips with a value

 8   in excess of $1,000, including the first $1,000 if more than $1,000

 9   is found, precious metal coins and bullion, Bitcoin and other digital

10   currency as well as related documents and programs, and prepaid debit

11   or credit cards;

12                l.   Documents and keys relating to public storage units,

13   rental cars, prepaid cellular telephones, safety deposit boxes,

14   Commercial Mail Receiving Agencies, virtual offices, or receiving

15   mail at someone else’s address, or holding or renting assets or items

16   under someone else’s name;

17                m.   Documents and records showing electronic and telephone

18   contacts and numbers called or calling, such as SIM cards, address

19   books, call histories, telephone bills, and ICQ, Telegram, and email

20   addresses.

21                n.   Documents and records referring or relating to law

22   enforcement or bank investigations, including surveillance and

23   counter-surveillance, accounts being frozen or closed or at risk of

24   the same, currency transaction reports, and manipulating transaction

25   amounts to avoid scrutiny;

26                o.   Any digital device which is itself or which contains

27   evidence, contraband, fruits, or instrumentalities of the Subject

28   Offense/s, and forensic copies thereof.

                                          3
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 6 of 36 Page ID #:6



 1        2.   With respect to any digital device containing evidence

 2   falling within the scope of the foregoing categories of items to be

 3   seized:

 4             a.    evidence of who used, owned, or controlled the device

 5   at the time the things described in this warrant were created,

 6   edited, or deleted, such as logs, registry entries, configuration

 7   files, saved usernames and passwords, documents, browsing history,

 8   user profiles, e-mail, e-mail contacts, chat and instant messaging

 9   logs, photographs, and correspondence;

10             b.    evidence of the presence or absence of software that

11   would allow others to control the device, such as viruses, Trojan

12   horses, and other forms of malicious software, as well as evidence of

13   the presence or absence of security software designed to detect

14   malicious software;

15             c.    evidence of the attachment of other devices;

16             d.    evidence of counter-forensic programs (and associated

17   data) that are designed to eliminate data from the device;

18             e.    evidence of the times the device was used;

19             f.    passwords, encryption keys, biometric keys, and other

20   access devices that may be necessary to access the device;

21             g.    applications, utility programs, compilers,

22   interpreters, or other software, as well as documentation and

23   manuals, that may be necessary to access the device or to conduct a

24   forensic examination of it;

25             h.    records of or information about Internet Protocol

26   addresses used by the device;

27             i.    records of or information about the device’s Internet

28   activity, including firewall logs, caches, browser history and

                                          4
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 7 of 36 Page ID #:7



 1   cookies, “bookmarked” or “favorite” web pages, search terms that the

 2   user entered into any Internet search engine, and records of user-

 3   typed web addresses.

 4         3.   As used herein, the terms “records,” “documents,”

 5   “programs,” “applications,” and “materials” include records,

 6   documents, programs, applications, and materials created, modified,

 7   or stored in any form, including in digital form on any digital

 8   device and any forensic copies thereof.

 9         4.   As used herein, the term “digital device” includes any

10   electronic system or device capable of storing or processing data in

11   digital form, including central processing units; desktop, laptop,

12   notebook, and tablet computers; personal digital assistants; wireless

13   communication devices, such as telephone paging devices, beepers,

14   mobile telephones, and smart phones; digital cameras; gaming consoles

15   (including Sony PlayStations and Microsoft Xboxes); peripheral

16   input/output devices, such as keyboards, printers, scanners,

17   plotters, monitors, and drives intended for removable media; related

18   communications devices, such as modems, routers, cables, and

19   connections; storage media, such as hard disk drives, floppy disks,

20   memory cards, optical disks, and magnetic tapes used to store digital

21   data (excluding analog tapes such as VHS); and security devices.

22   II.   SEARCH PROCEDURE FOR DIGITAL DEVICES
23         5.   In searching digital devices or forensic copies thereof,

24   law enforcement personnel executing this search warrant will employ

25   the following procedure:

26              a.   Law enforcement personnel or other individuals

27   assisting law enforcement personnel (the “search team”) will, in

28   their discretion, either search the digital device(s) on-site or

                                          5
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 8 of 36 Page ID #:8



 1   seize and transport the device(s) and/or forensic image(s) thereof to

 2   an appropriate law enforcement laboratory or similar facility to be

 3   searched at that location.     The search team shall complete the search

 4   as soon as is practicable but not to exceed 120 days from the date of

 5   execution of the warrant.     The government will not search the digital

 6   device(s) and/or forensic image(s) thereof beyond this 120-day period

 7   without obtaining an extension of time order from the Court.

 8                b.   The search team will conduct the search only by using

 9   search protocols specifically chosen to identify only the specific

10   items to be seized under this warrant.

11                     i.    The search team may subject all of the data

12   contained in each digital device capable of containing any of the

13   items to be seized to the search protocols to determine whether the

14   device and any data thereon falls within the list of items to be

15   seized.   The search team may also search for and attempt to recover

16   deleted, “hidden,” or encrypted data to determine, pursuant to the

17   search protocols, whether the data falls within the list of items to

18   be seized.

19                     ii.   The search team may use tools to exclude normal

20   operating system files and standard third-party software that do not

21   need to be searched.

22                     iii. The search team may use forensic examination and

23   searching tools, such as “EnCase” and “FTK” (Forensic Tool Kit),

24   which tools may use hashing and other sophisticated techniques.

25                c.   If the search team, while searching a digital device,

26   encounters immediately apparent contraband or other evidence of a

27   crime outside the scope of the items to be seized, the team will not

28

                                          6
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 9 of 36 Page ID #:9



 1   search for similar evidence outside the scope of the items to be

 2   seized without first obtaining authority to do so.

 3             d.    If the search determines that a digital device does

 4   not contain any data falling within the list of items to be seized,

 5   the government will, as soon as is practicable, return the device and

 6   delete or destroy all forensic copies thereof.

 7             e.    If the search determines that a digital device does

 8   contain data falling within the list of items to be seized, the

 9   government may make and retain copies of such data, and may access

10   such data at any time.

11             f.    If the search determines that a digital device is (1)

12   itself an item to be seized and/or (2) contains data falling within

13   the list of other items to be seized, the government may retain the

14   digital device and any forensic copies of the digital device, but may

15   not access data falling outside the scope of the other items to be

16   seized (after the time for searching the device has expired) absent

17   further court order.

18             g.    The government may also retain a digital device if the

19   government, prior to the end of the search period, obtains an order

20   from the Court authorizing retention of the device (or while an

21   application for such an order is pending), including in circumstances

22   where the government has not been able to fully search a device

23   because the device or files contained therein is/are encrypted.

24             h.    After the completion of the search of the digital

25   devices, the government shall not access digital data falling outside

26   the scope of the items to be seized absent further order of the

27   Court.

28

                                          7
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 10 of 36 Page ID #:10



 1         6.   The review of the electronic data obtained pursuant to this

 2   warrant may be conducted by any government personnel assisting in the

 3   investigation, who may include, in addition to law enforcement

 4   officers and agents, attorneys for the government, attorney support

 5   staff, and technical experts.       Pursuant to this warrant, the

 6   investigating agency may deliver a complete copy of the seized or

 7   copied electronic data to the custody and control of attorneys for

 8   the government and their support staff for their independent review.

 9         7.   In order to search for data capable of being read or

10   interpreted by a digital device, law enforcement personnel are

11   authorized to seize the following items:

12              a.    Any digital device capable of being used to commit,

13   further, or store evidence of the offense(s) listed above;

14              b.    Any equipment used to facilitate the transmission,

15   creation, display, encoding, or storage of digital data;

16              c.    Any magnetic, electronic, or optical storage device

17   capable of storing digital data;

18              d.    Any documentation, operating logs, or reference

19   manuals regarding the operation of the digital device or software

20   used in the digital device;

21              e.    Any applications, utility programs, compilers,

22   interpreters, or other software used to facilitate direct or indirect

23   communication with the digital device;

24              f.    Any physical keys, encryption devices, dongles, or

25   similar physical items that are necessary to gain access to the

26   digital device or data stored on the digital device; and

27

28

                                           8
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 11 of 36 Page ID #:11



 1              g.    Any passwords, password files, biometric keys, test

 2   keys, encryption codes, or other information necessary to access the

 3   digital device or data stored on the digital device.

 4         8.   During the execution of this search warrant, law

 5   enforcement is permitted to: (1) depress the thumbs and/or fingers of
                                                         MRW
 6   ANDRANIK AMIRYAN, XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                       Artak Amiryan, and Meline Ghazarian to activate

 7   onto the fingerprint sensor of the device (only when the device has

 8   such a sensor), and direct which specific finger(s) and/or thumb(s)

 9   shall be depressed; and (2) hold the device in front of faces of

10   those persons with their eyes open to activate the facial-, iris-, or

11   retina-recognition feature, in order to gain access to the contents

12   of any such device.     In depressing a person’s thumb or finger onto a

13   device and in holding a device in front of a person’s face, law

14   enforcement may not use excessive force, as defined in Graham v.

15   Connor, 490 U.S. 386 (1989); specifically, law enforcement may use no
16   more than objectively reasonable force in light of the facts and
17   circumstances confronting them.
18         9.   The special procedures relating to digital devices found in
19   this warrant govern only the search of digital devices pursuant to
20   the authority conferred by this warrant, and do not apply to any
21   other search of digital devices.
22

23

24

25

26

27

28

                                           9
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 12 of 36 Page ID #:12



 1                                      AFFIDAVIT
 2         I, Alfredo Rossi, being duly sworn, declare and state as

 3   follows:

 4                I.     APPLICATION FOR SEARCH AND ARREST WARRANTS
 5         1.   This affidavit is made in support of a warrant to search

 6   the residence of ANDRANIK AMIRYAN for evidence, fruits, and

 7   instrumentalities of violations of Title 18, United States Code,

 8   Sections 1343, 1344, 1349, 1028A, and 1956, Wire Fraud, Bank Fraud,

 9   Conspiracy, Aggravated Identity Theft, and Money Laundering (the

10   “SUBJECT OFFENSES”), as described more fully in Attachment B, which

11   is incorporated by reference.       The residence to be searched,

12   described more fully in Attachment A, which is also incorporated by

13   reference, is:

14              a.      8442 OSWEGO STREET, SUNLAND, CALIFORNIA (“AMIRYAN’S

15   RESIDENCE”).

16         2.   This affidavit is also made in support of a complaint

17   against, and arrest warrant for, ANDRANIK AMIRYAN violations of Title

18   18, United States Code, Sections 1344, 1349, and 1028A, Conspiracy to

19   Commit Bank Fraud and Aggravated Identity Theft, and Title 8, United

20   States Code, Section 1326(a), (b)(1), Illegal Alien Found After

21   Deportation and Felony Conviction.

22                II.    BACKGROUND OF SPECIAL AGENT ALFREDO ROSSI
23         3.   I am a Special Agent with Homeland Security Investigations
24   (“HSI”) and have been so employed since June 2019. I am currently
25   assigned to the High Intensity Financial Crimes Area (“HIFCA”) group,
26   where I investigate matters concerning bank fraud, wire fraud,
27   identity theft, money laundering, and other illegal financial
28   transactions.
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 13 of 36 Page ID #:13



 1         4.   Prior to becoming a Special Agent with HSI, I was employed

 2   as Special Agent with the United States Secret Service (“USSS”) from

 3   June 2016 until June 2019, where I was responsible for the

 4   investigation of various types of theft and fraud, including the

 5   manufacturing of counterfeit and fraudulent identification documents,

 6   and the investigation of financial crimes (such as access device

 7   crimes, credit card fraud, check fraud, and schemes to conceal and

 8   launder the proceeds of such crimes).

 9         5.   To become an HSI Special Agent, I completed 9 months of

10   training at the Federal Law Enforcement Training Center in Brunswick,

11   Georgia.   During my employment as an HSI and USSS Special Agent, I

12   have participated in several investigations related to alien

13   smuggling, narcotics smuggling, weapons trafficking, organized

14   criminal activity, child exploitation, and financial crimes. I have

15   participated in various aspects of criminal investigations, including

16   bank records analysis, telephone records analysis, electronic

17   surveillance, physical surveillance, search warrants, arrests, and

18   reviewing evidence from digital devices.         I have also spoken to many

19   law enforcement agents regarding their experience in criminal

20   investigations, interviewed defendants, confidential informants, and

21   witnesses who had personal knowledge regarding the methods used to

22   commit various types of criminal offenses.

23         6.   Any facts or circumstances that are cited in this affidavit

24   are familiar to me through my direct participation in this

25   investigation, discussions with other law enforcement personnel

26   involved in this investigation, and/or my review of investigative

27   reports generated by other law enforcement personnel.           This affidavit

28   is made for the sole purpose of demonstrating probable cause for the

                                           2
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 14 of 36 Page ID #:14



 1   issuance of the requested search warrant and does not purport to set

 2   forth all of my knowledge of or investigation into this matter.

 3   Unless specifically indicated otherwise, all conversations and

 4   statements described in this affidavit are related in substance and

 5   in part only.

 6                          III. SUMMARY OF PROBABLE CAUSE
 7         7.   In or about August 2020, HSI initiated an investigation on
 8   ACBA Technologies, Inc. (“ACBA”) for having used a stolen identity to
 9   receive approximately $650,600 in funds with the Small Business
10   Administration (SBA) through the Paycheck Protection Program (“PPP”)
11   and Economic Injury Disaster Loan (“EIDL”) established by the
12   Coronavirus Aid, Relief, and Economic Security Act. In or about June
13   2020, ACBA received PPP funds through First Home Bank (“FHB”) and
14   EIDL funds directly from the SBA, which were all disbursed into a
15   Bank of America (“BofA”) business account opened in the name of ACBA.
16   Once the money was wired in, at least twenty checks were drawn on the
17   BofA account made payable to a mix of business names and individual
18   names in a manner consistent with money laundering. The ACBA accounts
19   were opened through identity theft and the individual controlling
20   these accounts is AMIRYAN. Some of the owners of the business
21   accounts that received fraudulent funds from ACBA had also
22   fraudulently applied for and obtained additional COVID-19 related
23   relief assistance.
24         8.   AMIRYAN has previously been convicted of a violation of 8
25   U.S.C. Section 1326, and has been removed for the U.S. twice.            He was
26   last encountered by ICE on February 28, 2017, in Los Angeles County,
27   after having been arrested for possession of credit cards in other
28   persons’ names.

                                           3
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 15 of 36 Page ID #:15



 1               IV.   PREVIOUS GPS AND BANK ACCOUNT SEIZURE WARRANTS
 2         9.    Based on an earlier version of this affidavit, on September

 3   2, 2020, the Honorable Steve Kim, United States Magistrate Judge,

 4   issued a GPS/Stingray affidavit for a cellular telephone number used

 5   by ANDRANIK AMIRYAN (Subject Telephone #1), along with a seizure
 6   warrant for bank accounts used to launder fraudulently obtained SBA

 7   funds, two of which were in ANDRANIK AMIRYAN’s name.

 8                         V.   STATEMENT OF PROBABLE CAUSE
 9         10.   Based on my review of investigative reports and notes, bank
10   statements, witness statements, my discussions with other law
11   enforcement officers working on this investigation, and other
12   evidence, I learned the following information:
13               A.    The Paycheck Protection Program
14         11.   The Coronavirus Aid, Relief, and Economic Security
15   (“CARES”) Act is a federal law enacted around March 2020 and was
16   designed to provide emergency financial assistance to the millions of
17   Americans who are suffering the economic effects caused by the COVID-
18   19 pandemic. One source of relief provided by the CARES Act was the
19   authorization of up to $349 billion in forgivable loans to small
20   businesses for job retention and certain other expenses, through a
21   program referred to as the Paycheck Protection Program (“PPP”).
22   Around April 2020, Congress authorized over $300 billion in
23   additional PPP funding.
24         12.   In order to obtain a PPP loan, a qualifying business must
25   submit a PPP loan application, which is signed by an authorized
26   representative of the business. The PPP loan application requires the
27   business (through its authorized representative) to acknowledge the
28   program rules and make certain affirmative certifications in order to

                                           4
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 16 of 36 Page ID #:16



 1   be eligible to obtain the PPP loan. One such certification requires

 2   the applicant (through its authorized representative) to affirm that

 3   “[t]he [PPP loan] funds will be used to retain workers and maintain

 4   payroll or make mortgage payments, lease payments, and utility

 5   payments; I understand that if the funds are used for unauthorized

 6   purposes, the federal government may pursue criminal fraud charges.”

 7   In the PPP loan application, the small business (through its

 8   authorized representative) must state, among other things, its: (a)

 9   average monthly payroll expenses; and (b) number of employees. These

10   figures are used to calculate the amount of money the small business

11   is eligible to receive under the PPP. In addition, businesses

12   applying for a PPP loan must provide documentation showing their

13   payroll expenses.

14         13.   A business PPP loan application is received and processed,

15   in the first instance, by a participating financial institution, then

16   transmitted, for further review, to the Small Business Administration

17   (“SBA”) to assess the applicant’s eligibility. If a PPP loan

18   application is approved, the participating financial institution

19   funds the PPP loan using its own monies.

20         14.   PPP loan proceeds must be used by the business on certain

21   permissible expenses -- payroll costs, interest on mortgages, rent,

22   and utilities. The PPP allows the interest and principal on the PPP

23   loan to be entirely forgiven if the business spends the loan proceeds

24   on these expense items within a designated period of time (usually

25   eight weeks of receiving the proceeds) and uses at least 75% of the

26   PPP loan proceeds on payroll expenses.

27

28

                                           5
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 17 of 36 Page ID #:17



 1         B.    ACBA fraudulently received a PPP Loan through FHB using a
                 stolen identity
 2
           15.   From reviewing loan documents provided by FHB and the SBA,
 3
     I learned that in or around June 2020, the following loan application
 4
     was submitted in the name of ACBA for a PPP and EIDL loan:
 5
                 a.   First, the PPP loan application for ACBA was signed by
 6
     “Petro Kolot” claiming that ACBA was a software development
 7
     engineering company which reported an average monthly payroll expense
 8
     of $594,381.84 and a total of 23 employees. The application listed
 9
     Petro Kolot as the principal of this company and reported that ACBA
10
     had been in operation since 2016. The loan application also listed
11
     the address for ACBA as 18350 Roscoe Blvd., Northridge, California.
12
     As described later, this address is associated with the Northridge
13
     Hospital Medical Center and has no relation with ACBA. This loan
14
     application was submitted with three tax forms as proof of its
15
     employment, IRS Form 941 - Employer’s Quarterly Federal Tax.            The
16
     most recent one was dated on January 31, 2020, and purported to show
17
     wages and taxes for ACBA for the last quarter of tax year 2019 in the
18
     amount of $594,381. These IRS forms were sent to FHB along with a
19
     picture of California Driver License (“CDL”) F8214457 purportedly
20
     belonging to Petro Kolot.
21
                 b.   Based on my training and experience, I know that
22
     fraudsters will submit doctored IRS forms or documentation that was
23
     never actually filed with the IRS to the financial institutions
24
     issuing the PPP loans. Fraudsters do so as they are aware that loan
25
     officers processing such loans are unable to confirm the information
26
     provided with the IRS during the underwriting of the loans.
27
          The CDL Provided to FHB for the ACBA PPP loan is Counterfeit
28

                                           6
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 18 of 36 Page ID #:18



 1         16.    On or about August 26, 2020 I conducted a search on the
 2   California Department of Motor Vehicles database for CDL F8214457 and
 3   determined that this CDL does not exist.
 4         17.    On or about August 26, 2020 I conducted a search on law
 5   enforcement databases for personal identifying information matching
 6   the ones provided to FHB in the ACBA PPP loan application for Petro
 7   Kolot and learned that Petro Kolot has never owned a CDL.
 8          Petro Kolot is a Ukrainian National Who Has Not Travelled
 9                         to the United States Since 2011
10         18.    On or about August 27, 2020 I conducted a search of US
11   Immigration and Customs databases for Petro Kolot and learned the
12   following:
13                a.   Petro Kolot is a Ukrainian national who was admitted
14   into the United States on or about June 04, 2011 as an Exchange
15   Visitor with a J-1 non-immigrant visa.
16                b.   Petro Kolot remained in the United States for
17   approximately three months and left the United States on or about
18   September 21, 2011.
19                c.   Petro Kolot has not returned to the United States
20   since 2011 nor has he applied for any other visa to travel back to
21   the United States.
22         19.    On or about August 27, 2020 I compared the picture from
23   Petro Kolot Ukrainian passport with the picture found on Petro Kolot
24   counterfeit CDL that was submitted to FHB and determined that they do
25   not look like the same individual.
26                       ACBA Appears to Be a Shell Business
27         20.    On or about August 27, 2020 I conducted a search of ACBA on
28   open source search engines such as google as well as business
                                           7
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 19 of 36 Page ID #:19



 1   networking apps such as Yelp and did not observe any information
 2   related to any software development engineering company matching the
 3   identifiers provided to FHB.
 4         21.    Continuing on August 27, 2020 I reviewed the articles of
 5   incorporation for ACBA with the California Secretary of State and
 6   learned the following:
 7                a.   ACBA was registered on June 16, 2020, and 18350
 8   Roscoe Blvd, Northridge, California is listed as the address of
 9   record of the company.
10                b.   ACBA is described as a software programming business.
11                c.   Petro Kolot is listed as Manager and CEO of ACBA.
12         C.     FHB Funded the ACBA loan into a BofA Account Based on the
                  False Information Provided
13
           22.    According to bank records, on or about June 30, 2020, FHB
14
     funded the ACBA PPP loan, wiring the approved funds to BofA business
15
     checking account 325137091308 held in the name of ACBA with Petro
16
     Kolot as the sole person with signature authority over the account
17
     (“AMIRYAN’S ACBA ACCOUNT 1”), for a total of approximately $ 490,700.
18
     (AMIRYAN’S ACBA ACCOUNT 1 was seized pursuant to the previously
19
     mentioned warrant.) On or about August 27, 2020, I reviewed the
20
     account statements and signature card for AMIRYAN’S ACBA ACCOUNT 1
21
     Account and learned the following:
22
                  a.   On or about June 19, 2020, ACBA received an initial
23
     grant of $10,000 in response to an EIDL request submitted directly
24
     with the SBA. This initial disbursement is an advance of funds meant
25
     to assist businesses in need as their loan application is getting
26
     processed.
27
                  b.   On or about June 29, 2020, the aforementioned grant
28

                                           8
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 20 of 36 Page ID #:20



 1   was followed by an additional disbursement of $149,900 which

 2   constitutes the full EIDL loan amount paid by the SBA.

 3               c.    AMIRYAN’S ACBA ACCOUNT 1 was opened in the name of
 4   Petro Kolot on or about June 12, 2020 at a BofA branch located at
 5   7255 Woodman Ave, Van Nuys, California.
 6         D.    ATM Photos Show AMIRYAN Depositing Cash into AMIRYAN’S ACBA
                 ACCOUNT 1 on the Day the Account was Opened
 7
           23.   On or about August 27, 2020, I reviewed ATM footage of an
 8
     individual later identified as AMIRYAN conducting a $100 ATM cash
 9
     deposit into the AMIRYAN’S ACBA ACCOUNT 1, on the same day and at the
10
     same location that the account was opened.
11
           24.   Continuing on or about August 27, 2020, I reviewed
12
     California Department of Motor Vehicle records for AMIRYAN. The photo
13
     showed the same person I saw on the ATM photos provided by Bank of
14
     America during the date listed above.
15
           E.    AMIRYAN Transferred $452,287 of Fraud Proceeds from
16               AMIRYAN’S ACBA ACCOUNT 1 to Several Other Businesses and
                 Individual Accounts
17
           25.   From reviewing Bank of America documents for AMIRYAN’S ACBA
18
     ACCOUNT 1, I learned that a few days after the PPP and EIDL loan
19
     funds were deposited into that account, AMIRYAN rapidly transferred
20
     the funds by issuing 20 checks drawn against AMIRYAN’S ACBA ACCOUNT
21
     1. The checks were made payable to numerous businesses or
22
     individuals. At least two of these accounts are business checking
23
     accounts opened with BofA where AMIRYAN is the sole account holder.
24
     These accounts, which were seized pursuant to the earlier seizure
25
     warrant, received the following checks from AMIRYAN’S ACBA ACCOUNT 1:
26
                 a.   A check dated July 01, 2020 for $23,980.10 made
27
     payable to Magic Finishing at AMIRYAN’S MAGIC FINISHING ACCOUNT 2;
28

                                           9
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 21 of 36 Page ID #:21



 1               b.   A check dated July 09, 2020 for $18,122 made payable

 2   to Hetchy Junction at AMIRYAN’S HETCHY JUNCTION ACCOUNT 3.

 3         26.   In my training and experience, this pattern is indicative

 4   of money laundering; criminals who are trying to move ill-gotten

 5   funds will transfer multiple small amounts into other accounts they

 6   control or accounts of co-conspirators they are working with, trying

 7   to make these transfers look like business transactions among

 8   companies or clients.

 9         27.   Based on my training and experience, I also know that all

10   of the financial institutions mentioned in this affidavit are

11   federally insured.

12         F.    Magic Finishing and Hetchy Junction are associated with
                 AMIRYAN
13
           28.   On or about August 27, 2020, I reviewed the signature cards
14
     for the BofA business checking accounts opened in the names of Magic
15
     Finishing, LLC. (“AMIRYAN’S MAGIC FINISHING ACCOUNT 2”) and Hetchy
16
     Junction, Inc. (“AMIRYAN’S HETCHY JUNCTION ACCOUNT 3”) and learned
17
     the following:
18
                 a.   AMIRYAN’S MAGIC FINISHING ACCOUNT 2 was opened on
19
     November 9, 2018 and lists AMIRYAN as president of Magic Finishing,
20
     LLC, and the sole account holder.
21
                 b.   AMIRYAN’S HETCHY JUNCTION ACCOUNT 3 was also opened on
22
     November 9, 2018 and lists AMIRYAN as president of Hetchy Junction,
23
     Inc., and the sole account holder.
24
           G.    Hetchy Junction Received Fraudulent Funds from a Business
25               called “European Cabinets Direct Import” that Received PPP
                 Funds
26
           29.   On or about September 16, 2020 I learned from BofA that on
27
     June 22, 2020 a check in the amount of $52,000 drawn against a
28

                                          10
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 22 of 36 Page ID #:22



 1   business account opened in the name of European Cabinets Direct

 2   Import, was deposited into AMIRYAN’S HETCHY JUNCTION ACCOUNT 3.

 3   According to BofA, European Cabinets Direct Import received a PPP

 4   loan in the amount of 879,852 and depleted all its funds by remitting

 5   at least 17 checks for the entire amount of the PPP.

 6         H.    Ruse Call to AMIRYAN
 7         30.   On or about September 9, 2020 I conducted an undercover

 8   phone call to AMIRYAN’s telephone (Subject Telephone #1, which is
 9   tracked pursuant to the earlier warrant), purportedly seeking more

10   information on behalf of the SBA and BofA to release the freeze of

11   AMIRYAN’s account and learned the following:

12         31.   The individual who answered the phone identified himself as

13   AMYRIAN and explained that he manufactures cabinets and that the

14   checks remitted from ACBA were payments for products he had sold to a

15   customer by the name of Petro Kolot. AMIRYAN stated that he had met

16   with Petro Kolot and was consequently paid by him in the form of two

17   checks which he then deposited into AMIRYAN’S MAGIC FINISHING ACCOUNT

18   2 and AMIRYAN’S HETCHY JUNCTION ACCOUNT 3.         (Petro Kolot actually

19   left the U.S. in 2011 and has not returned since, as described

20   above.)

21         32.   AMIRYAN stated he was not associated with ACBA and lied

22   about ever conducting any transactions into AMIRYAN’S ACBA ACCOUNT

23   (as described above, there is ATM video of him making the initial

24   deposit on this account on the day it was opened).

25         I.    Hetchy Junction, Magic Finishing, and European Cabinets
                 Direct Imports appear to be Sham companies
26
           33.   On or about September 17, 2020 I learned from BofA that
27
     Hetchy Junction, Magic Finishing, and European Cabinets Direct
28

                                          11
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 23 of 36 Page ID #:23



 1   Imports are entities that purport to specialize in cabinet making,

 2   however, the account activity for these accounts does not show any

 3   expenses consistent with cabinet making or woodcraft businesses.               For

 4   example, I did not observe the purchase of raw materials commonly

 5   used in cabinet making.

 6         J.    AMIRYAN Called BofA Using Subject Telephone #1 to Inquire
                 About the Status of His Bank Accounts.
 7
           34.   According to bank records, on or about August 27, 2020
 8
     AMIRYAN contacted BofA from phone number 310-944-4401 Subject
 9
     Telephone 1 to inquire about the status of AMIRYAN’S MAGIC FINISHING
10
     ACCOUNT 2 and AMIRYAN’S HETCHY JUNCTION ACCOUNT 3, which were frozen
11
     by BofA a few days earlier. AMIRYAN was told that he would be
12
     contacted by a BofA bank investigator at a later date to discuss the
13
     reason behind the accounts freeze.
14
           35.   On or about August 27, 2020 I learned from BofA that
15
     Subject telephone 1 is listed in the BofA user profile of AMIRYAN for
16
     both AMIRYAN’S MAGIC FINISHING ACCOUNT 2 and AMIRYAN’S HETCHY
17
     JUNCTION ACCOUNT 3 as his personal cellphone number.
18
           K.    ACBA’s Address Is an Address Associated with the Northridge
19               Hospital Medical Center
20         36.   On or about August 20, 2020 HSI SA Masood Azaran conducted

21   surveillance at 18350 Roscoe Boulevard, Northridge, California – an

22   address that was reported as ACBA company’s address in the PPP loan

23   application provided to FHB - and learned the following:

24               a.   The building is associated with the Northridge

25   Hospital Medical Center and it is managed by Healthcare Management of

26   America, Inc.

27               b.   The building’s directory does not list any company by

28   the name of ACBA.

                                          12
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 24 of 36 Page ID #:24



 1               c.   None of the companies listed in the building’s

 2   directory operate in any field other than healthcare.

 3         L.    AMIRYAN Has a Criminal History and History With Fraud
 4         37.   During the course of my investigation I reviewed the

 5   criminal history for AMIRYAN and learned the following:

 6               a.   AMIRYAN has a criminal history dating back to in or

 7   about 2002 which includes convictions related to burglary, false

 8   personation of another, and grand theft, as recently as 2017.

 9               b.   In 2008, AMIRYAN was removed to Armenia by Immigration

10   Customs Enforcement – Enforcement Removal Operations (“ERO”) for

11   being an aggravated felon and, upon illegal re-entry, was removed

12   again in 2011. In 2017 AMIRYAN was reinstated after illegally

13   reentering once again through the South-Western border at an unknown

14   time. AMIRYAN appears to have a pending Stay of Removal and is

15   currently enrolled with ERO in “alternative to detention,” meaning

16   that he has been released on bond but must comply with special rules

17   and restrictions, similar to someone who has been released on bond

18   from criminal charges.

19         M.    AMIRYAN resides at AMIRYAN’S RESIDENCE
20         38.   On or about September 11, 2020, I received information from

21   ERO that as part of AMIRYAN’s supervised released with Immigration

22   Customs Enforcement (“ICE”), AMIRYAN has reported his address to be

23   located at AMIRYAN’S RESIDENCE.

24         39.   Continuing on September 11, 2020, I reviewed the

25   application of AMIRYAN’s Application for Employment Authorization

26   with the United States Citizenship and Immigration Services (“USCIS”)

27   dated April 4, 2019 and learned that AMIRYAN’s address is listed as

28   AMIRYAN’S RESIDENCE.

                                          13
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 25 of 36 Page ID #:25



 1         40.    On September 15, 2020, I reviewed the GPS pings for Subject
 2   Telephone #1 which have been provided by Verizon Wireless at
 3   intervals of fifteen minutes since on or about September 10, 2020 and

 4   learned the following:

 5                a.   the GPS pings for Subject Telephone #1 often
 6   correspond to geographical coordinates located within a few meters of

 7   AMIRYAN’S RESIDENCE, which is within the radius of uncertainty for

 8   the pings.    That is, while the pings are not located at AMIRYAN’S

 9   RESIDENCE, they are consistent with the expected coordinates if

10   Subject Telephone #1 were located at AMIRYAN’S RESIDENCE.
11         N.     Counter Surveillance at AMIRYAN’S RESIDENCE
12         41.    On September 16, 2020, I conducted surveillance in the

13   vicinity of the GPS pings and observed the following:

14                a.   AMIRYAN’S RESIDENCE is a single-family house

15   surrounded by a boarded fence and a secured pedestrian gate which

16   greatly reduce visibility of the inside of the property. AMIRYAN’S

17   RESIDENCE appears to be monitored by at least three cameras

18   overlooking the lawn and OSWEGO STREET and an additional Ring camera

19   affixed by the pedestrian gate. AMIRYAN’S RESIDENCE is also equipped

20   with a motion detecting light which activates anytime someone walks

21   in front the pedestrian gate.       Additionally, AMIRYAN’S RESIDENCE has

22   “beware of dog” signs; as I approached the fence, I heard barking and

23   saw the shadows of what appeared to be two large dogs that ran up to

24   the fence where I was.

25                b.   Based on my training and experience, security features

26   such as the ones described above mean that the occupants of the house

27   are concerned with the presence of evidence of illegal activity

28   and/or the presence of contraband stored inside their property.

                                          14
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 26 of 36 Page ID #:26



 1              c.    I saw a purple Dodge Challenger leave the driveway of

 2   AMIRYAN’S RESIDENCE bearing CA license plate 8PRN152. The vehicle

 3   drove away AMIRYAN’S RESIDENCE and left the area. Within minutes, the

 4   Challenger returned to the area and stopped in the middle of the

 5   street next to my vehicle, which is an undercover police vehicle and

 6   looks like it. No vehicle was in front of the Challenger impeding its

 7   travel. After a few seconds, the Challenger drove toward the SUBJECT

 8   RESIDENCE, made a U turn, without entering the driveway at the

 9   SUBJECT RESIDENCE and drove directly to the front of my vehicle and

10   stopped in the middle of the street. Again, no traffic was impeding

11   the Challenger from driving. The Challenger had tinted windows, but

12   the car was close enough that I could see that the driver was a

13   female. After a few seconds, the Challenger drove away out of the

14   area. On or about September 16, 2020, I reviewed the California Law

15   Enforcement Telecommunication System database and found that the

16   vehicle bearing California license plate 8PRN152 was a Dodge 2020

17   leased to “Hetchy Junction Inc”, the name of one of the purported

18   businesses that AMIRYAN used in his PPP fraud and money laundering

19   scheme. Based on my training and experience, I believe the driver of

20   the Challenger worried that my undercover vehicle indicated that law

21   enforcement was interested in AMIRYAN’S RESIDENCE, and returned to

22   check out me and my vehicle.       (I pretended to be occupied with

23   something inside my car when the Challenger checked me out, and then

24   drove away after it left.)

25              d.    A few minutes after the Challenger checked me out, SA

26   Orrantia saw AMIRYAN (identified by his driver’s license photograph

27   and bank surveillance photographs) exit the pedestrian gate of

28

                                          15
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 27 of 36 Page ID #:27



 1   AMIRYAN’S RESIDENCE and look west toward where my government vehicle

 2   had been parked.

 3         O.    AMIRYAN’S RESIDENCE Is Associated with Other Frauds
 4         42.   I reviewed the results of a search on Westlaw’s public

 5   records database regarding 8442 OSWEGO, SUNLAND (AMIRYAN’S RESIDENCE)

 6   and found an impossibly high number of death records.           For example,

 7   it reported seven separate deaths on September 4, 2020, alone.            For

 8   September 3, 2020, the number of reported deaths was 49.           That other

 9   time I encountered a residence with an impossibly high number of

10   reported deaths associated with it, it turned out to used by Arman

11   Manukyan, who was engaged in bulk unemployment benefits fraud.            I

12   recovered multiple EDD cards in other persons’ names from his

13   residence in Van Nuys during the execution of a federal search

14   warrant there, and separately observed him going from ATM to ATM

15   withdrawing cash using still other EDD unemployment benefits cards

16   previously.    According to travel records, Arman Manukyan flew from

17   Mexico to Belarus, a country with which the U.S. has no extradition

18   treaty, shortly thereafter.      There is no record of Manukyan crossing

19   the U.S. border into Mexico, but he must have done so.           Manukyan

20   remains a fugitive from a federal complaint.

21         43.   On or about September 18, 2020 I learned from JPmorgan

22   Chase Bank that an individual by the name of Meline Ghazarian (who

23   according to property records is the owner of AMIRYAN’S RESIDENCE),

24   was witnessed on or about August 30, 2016, withdrawing approximately

25   $40,000 in cash in increments of $9,900 at a branch located in

26   Glendale after being advised by the teller of the Currency

27   Transaction Report (“CTR”) requirements established by the Bank

28   Secrecy Act.    According to this regulation, financial Institutions

                                          16
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 28 of 36 Page ID #:28



 1   are required to electronically file a CTR for each transaction in

 2   currency (deposit, withdrawal, exchange, or other payment or

 3   transfer) of more than $10,000.       Based on my training experience,

 4   individuals engaged in illicit activities often attempt to circumvent

 5   financial reporting requirements to hide from law enforcement and

 6   Anti money laundering bank investigators.         According to Meline

 7   Ghazarian’s criminal history report, she was convicted of Grand Theft

 8   Property in 2007.

 9         44.   On or about September 18, 2020 I learned from Wells Fargo

10   that two individuals received two EIDL loans in the amount of

11   $139,900 and $144,900 respectively.        As with AMIRYAN’s fraudulent

12   loans, these sums were rapidly withdrawn through eight outgoing

13   checks totaling $164,500, in amounts ranging from $5,000 to $42,000,

14   which were deposited into a business checking account opened in the

15   name of AAA Painting & Flooring Inc.        According to Westlaw records,

16   this purported business is located at AMIRYAN’S RESIDENCE.           According

17   to bank records, Artak AMIRYAN (likely a relative of ANDRANIK

18   AMIRYAN) has sole signature authority over the AAA Painting &

19   Flooring Inc., and his address is AMIRYAN’S RESIDENCE.           I reviewed

20   California Department of Motor Vehicle records for Artak AMIRYAN and

21   learned that AMIRYAN’S RESIDENCE is listed on his driver’s license as

22   his residence since on or about January 17, 2020.

23         P.    AMIRYAN Illegally Re-Entered the U.S. After Removal
24         45.   I reviewed ICE records which show that AMIRYAN (identified

25   by both his name and date of birth) obtained a visa to enter the U.S.

26   in 1997.    Photographs of his Armenian passport and U.S. visa both

27   indicate that his nationality is Armenian.         According to both his

28   criminal history report, and ICE records, AMIRYAN sustained felony

                                          17
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 29 of 36 Page ID #:29



 1   convictions in two separate cases, both of which were completed on

 2   January 30, 2007, and presumably consolidated for sentencing:

 3               a.   In the first case, which stemmed from an arrest on

 4   April 1, 2004, AMIRYAN was ultimately convicted of Burglary, in

 5   violation of California Penal Code Section 459, and Get Credit/Goods

 6   in Another’s Identity, in violation California Penal Code Section

 7   530.5, for which he was sentenced to two years in prison.

 8               b.   In the second case, which stemmed from an arrest on

 9   February 14, 2006, AMIRYAN was ultimately convicted of Grand Theft,

10   in violation of California Penal Code Section 487, and False

11   Personation of Another, in violation of California Penal Code Section

12   529, for which he was sentenced to three years in prison.

13               c.   (According to his criminal history, the arrests in

14   both of those case occurred while AMIRYAN was on probation for theft,

15   which began on April 23, 2003, and lasted 36 months.)

16         46.   ICE records show that AMIRYAN was deported to Armenia on

17   April 16, 2008, after he was released from prison on the offenses

18   mentioned above.

19         47.   On or about November 26, 2009, AMIRYAN was charged as

20   Illegal Alien Found After Removal and Conviction, in violation of 8

21   U.S.C. § 1326, for which defendant was later sentenced to 14 months

22   in prison, and three years of supervised release beginning in

23   December of 2010.      ICE records further show that AMIRYAN attempted

24   to illegally re-enter the U.S. from Canada in 2011, when he was on

25   supervised release for his Section 1326 conviction.

26         48.   There is no indication in AMIRYAN’s ICE records that he

27   ever applied for, or received from the Attorney General or the

28

                                          18
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 30 of 36 Page ID #:30



 1   Secretary of Homeland Security, permission to legally re-enter the

 2   United States following his removals.

 3         49.   According to a Glendale police report, AMIRYAN was arrested

 4   in that city on February 28, 2017, for possessing credit cards in

 5   other persons’ names.     Per ICE records, immigration learned of his

 6   presence in the country that same day.

 7         50.   Continuing on or about February 28, 2017, during the course

 8   of the interview with ERO Deportation Officer Rachel, AMIRYAN

 9   admitted that he entered the United States by sneaking across the

10   Mexican border at an unknown time.

11         51.   According to ICE records, on February 12, 2018, AMIRYAN had

12   “PASSPORT NO. Am0446567, [which] Expires 09/06/2021.”           The writer

13   emphasized:    “Please note Name on Passport (GHAZARYAN, Andranik) nb.”

14   As described previously, AMIRYAN had initially entered the U.S. on a

15   passport in the name ANDRANIK AMIRYAN, so it appears that after he

16   was deported to Armenia, he secured there a new Armenian passport in

17   an alias and brought it back with him to the U.S. when he illegally

18   re-entered.

19         52.   As described earlier, AMIRYAN was released from ICE custody

20   on bond, and is currently challenging his removal order in the Ninth

21   Circuit.    From talking to ERO Supervisory Detention Officer Crook I

22   know that one of the conditions of release is that he not commit any

23   new offenses.    Supervisory Detention Officer Crook also told me that

24   he had discretion to revoke AMIRYAN’s immigration bond and hold him

25   in ICE custody based on the evidence I had gathered of his fraud, and

26   would do so.    I asked him to wait until after I had arrested AMIRYAN.

27

28

                                          19
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 31 of 36 Page ID #:31



 1   VI.   TRAINING AND EXPERIENCE REGARDING THE SUBJECT OFFENSES
 2         53.   Based on my experience and training, and based on my

 3   consultation with other law enforcement officers, I know that:

 4               a.   Individuals involved in fraud schemes like this one

 5   usually keep evidence of their schemes, such as pay-owe sheets for

 6   dividing the proceeds, contact information for their co-conspirators,

 7   and records documenting the scheme so when an error is made, they can

 8   recreate the documentation needed to help conceal the fraud.

 9               a.   These individuals often use the proceeds of the fraud

10   to purchase expensive items, or store the proceeds in the form of

11   cash to make it more difficult to trace.

12               b.   Based on my training and experience in the field of

13   financial crimes investigations, I also know that it is common for

14   identity thieves to exploit the Federal CARES Act, meant to bring

15   financial relief for individuals and entities affected by COVID-19.

16   Identity thieves know that money is often expediently dispensed and

17   with little oversight. Identity thieves who exploited loans and

18   grants offered by the SBA will also do the same with the California

19   Employment Development Department by obtaining the Personal

20   Identifying Information “PII” of California residents, and fill out

21   online EDD applications for those residents, unbeknownst to, and

22   without the permission of the resident. The identity thief will

23   typically file multiple fraudulent applications and list mailing

24   addresses that allow the identity thieves easy access, while adding

25   another layer of anonymity, such as a nearby house where the resident

26   does not check the mail regularly, or a collusive third party.            EDD

27   will mail an EDD Debit Card, administered by Bank of America, to the

28   listed address. Fraudsters may immediately activate their card via an

                                          20
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 32 of 36 Page ID #:32



 1   automated telephone service and begin using it anywhere VISA cards

 2   are accepted. Fraudsters can also simply visit multiple Automated

 3   Teller Machines “ATMs” to withdraw funds directly. Based on your

 4   affiant’s training and experience in the field of identity theft

 5   investigations, your affiant knows it is common for identity thieves

 6   to often employ multiple collusive parties to visit multiple ATMs on

 7   their behalf. This adds an additional layer of anonymity to their

 8   scheme and helps to avoid detection and identification via video

 9   surveillance.

10               c.   Individuals involved in fraud schemes need to

11   communicate with their co-conspirators about their fraudulent

12   activity.   There are usually records of those communications in their

13   electronic devices such as cellular telephones.

14               d.   Typically, they maintain the evidence where it is

15   close at hand and safe, such as in their residences, vehicles, and

16   digital devices, which are also commonly stored in their residences

17   and vehicles.    Such individuals commonly use digital devices to

18   communicate with their fellow participants by phone, email and text

19   messages.   I know that individuals who commit crimes with the aid of

20   electronic devices do not readily discard them, as computers, tablets

21   and cell phones are expensive items that are typically used for years

22   before being upgraded or discarded.        Computers, tablets and cell

23   phones can be used to communicate between co-conspirators and may

24   contain information relating to the crime under investigation.

25               e.   I know from training and experience that individuals

26   involved in fraud keep the most damaging evidence and/or proceeds of

27   the scheme at their residences, vehicles, garages and to help conceal

28   the fraud from their fellow coworkers who may have access to such

                                          21
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 33 of 36 Page ID #:33



 1   documents at the workplace.      Proceeds such as cash and gifts are

 2   easier to conceal at the fraudster’s residence rather than in plain

 3   view of coworkers.     More sophisticated or cagey criminals may rent

 4   public storage units to use to further distance themselves from

 5   incriminating evidence, or safety deposit boxes, especially when

 6   storing valuables such as cash.

 7   VII. TRAINING AND EXPERIENCE ON DIGITAL DEVICES
 8           54.   Based on my training, experience, and information from

 9   those involved in the forensic examination of digital devices, I know

10   that the following electronic evidence, inter alia, is often

11   retrievable from digital devices:

12                 a.   Forensic methods may uncover electronic files or

13   remnants of such files months or even years after the files have been

14   downloaded, deleted, or viewed via the Internet.          Normally, when a

15   person deletes a file on a computer, the data contained in the file

16   does not disappear; rather, the data remain on the hard drive until

17   overwritten by new data, which may only occur after a long period of

18   time.    Similarly, files viewed on the Internet are often

19   automatically downloaded into a temporary directory or cache that are

20   only overwritten as they are replaced with more recently downloaded

21   or viewed content and may also be recoverable months or years later.

22                 b.   Digital devices often contain electronic evidence

23   related to a crime, the device’s user, or the existence of evidence

24   in other locations, such as, how the device has been used, what it

25   has been used for, who has used it, and who has been responsible for

26   creating or maintaining records, documents, programs, applications,

27   and materials on the device.       That evidence is often stored in logs

28   and other artifacts that are not kept in places where the user stores

                                          22
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 34 of 36 Page ID #:34



 1   files, and in places where the user may be unaware of them.            For

 2   example, recoverable data can include evidence of deleted or edited

 3   files; recently used tasks and processes; online nicknames and

 4   passwords in the form of configuration data stored by browser, e-

 5   mail, and chat programs; attachment of other devices; times the

 6   device was in use; and file creation dates and sequence.

 7                c.   The absence of data on a digital device may be

 8   evidence of how the device was used, what it was used for, and who

 9   used it.    For example, showing the absence of certain software on a

10   device may be necessary to rebut a claim that the device was being

11   controlled remotely by such software.

12                d.   Digital device users can also attempt to conceal data

13   by using encryption, steganography, or by using misleading filenames

14   and extensions.    Digital devices may also contain “booby traps” that

15   destroy or alter data if certain procedures are not scrupulously

16   followed.    Law enforcement continuously develops and acquires new

17   methods of decryption, even for devices or data that cannot currently

18   be decrypted.

19         55.    Based on my training, experience, and information from

20   those involved in the forensic examination of digital devices, I know

21   that it is not always possible to search devices for data during a

22   search of the premises for a number of reasons, including the

23   following:

24                a.   Digital data are particularly vulnerable to

25   inadvertent or intentional modification or destruction.           Thus, often

26   a controlled environment with specially trained personnel may be

27   necessary to maintain the integrity of and to conduct a complete and

28   accurate analysis of data on digital devices, which may take

                                          23
     Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 35 of 36 Page ID #:35



 1   substantial time, particularly as to the categories of electronic

 2   evidence referenced above.      Also, there are now so many types of

 3   digital devices and programs that it is difficult to bring to a

 4   search site all of the specialized manuals, equipment, and personnel

 5   that may be required.

 6                b.   Digital devices capable of storing multiple gigabytes

 7   are now commonplace.     As an example of the amount of data this

 8   equates to, one gigabyte can store close to 19,000 average file size

 9   (300kb) Word documents, or 614 photos with an average size of 1.5MB.

10         56.    The search warrant requests authorization to use the

11   biometric unlock features of a device, based on the following, which

12   I know from my training, experience, and review of publicly available

13   materials:

14                a.   Users may enable a biometric unlock function on some

15   digital devices.     To use this function, a user generally displays a

16   physical feature, such as a fingerprint, face, or eye, and the device

17   will automatically unlock if that physical feature matches one the

18   user has stored on the device.       To unlock a device enabled with a

19   fingerprint unlock function, a user places one or more of the user’s

20   fingers on a device’s fingerprint scanner for approximately one

21   second.     To unlock a device enabled with a facial, retina, or iris

22   recognition function, the user holds the device in front of the

23   user’s face with the user’s eyes open for approximately one second.

24                b.   In some circumstances, a biometric unlock function

25   will not unlock a device even if enabled, such as when a device has

26   been restarted or inactive, has not been unlocked for a certain

27   period of time (often 48 hours or less), or after a certain number of

28   unsuccessful unlock attempts.       Thus, the opportunity to use a

                                          24
Case 2:20-mj-04546-DUTY Document 1 Filed 09/23/20 Page 36 of 36 Page ID #:36
